Citation Nr: 1639529	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-33 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for nasal surgery residuals to include difficulty breathing.

3.  Entitlement to an initial rating higher than 30 percent for sinusitis with headaches.

4.  Entitlement to an initial compensable rating for anosmia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In August 2014, the Board remanded this matter for further development.

The issues of the appropriate ratings for sinusitis with headaches and for anosmia
are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disorder.

2.  The Veteran's nasal surgery residuals, to include difficulty breathing, began in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for nasal surgery residuals have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In accordance with the Board's August 2014 remand directives, the RO obtained VA examinations relating to the Veteran's claims.  While the detailed ship logs relating to the Veteran's stressors were not obtained, the 1980 command history for the ship was obtained and confirms the ship's involvement in the Cuban Refugee Crisis.  Moreover, since the Veteran does not have a current psychiatric disorder, a continued search for further details on the incidents in service is unnecessary. 

The Veteran seeks service connection for a psychiatric disorder to include PTSD, and for nasal surgery residuals to include difficulty breathing.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires evidence establishing that the Veteran currently has the disability for which service connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Psychiatric Disorder

The Veteran reported difficulty with memory, concentration, judgment, communication, social skills, and relationships.  See January 2008 Veteran's Statement; January 2010 Veteran's Statement; see also June 2009 Veteran's Friend's Statement; June 2009 Veteran's Brother's Statement.  He also reported anger, panic, and increased heart rates in crowded situations.  See May 2009 Veteran's Statement.  He reported anxiety, difficulty sleeping, and a fear of heights.  Id.  The Veteran asserts that his problems began during service, particularly during the Cuban Refugee Crisis, or are related to service.  See January 2008 Veteran's Statement; December 2009 Veteran's Statement; December 2009 Notice of Disagreement.

The Veteran underwent VA examination relating to his psychiatric disorder claim in October 2014.  During the examination, the Veteran reported that his friends are primarily people he met through work and that they enjoy going out to dinner.  He reported that he enjoys playing guitar, painting, and technology.  The Veteran reported that he did not have any mental health problems before or during service.  The Veteran reported that he tosses and turns at night, sometimes has bad dreams, does not like crowds, and prefers to be alone.  After review of the file and examination of the Veteran, the VA examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD or any other mental disorder under DSM-IV or DSM-V criteria.  The VA examiner explained that the Veteran's symptom endorsement and history are not consistent with any psychiatric disorder.  The VA examiner noted that the Veteran's claims file contains records showing treatment from several medical providers and that there is no notation of any mental health treatment or diagnosis.  The VA examiner also noted that there is no evidence of any impairment that could be linked to mental health problems.  

The Veteran's medical treatment records are in accord with the VA examiner's assessment.  See, e.g., June 2011 VA Treatment Record (screen test for PTSD was negative); October 2009 Kentucky Department of Corrections Medical Treatment Record (behavior assessment and mental status examination was normal; Veteran denied history of psychiatric problems).

Based on the foregoing, the Board finds that the Veteran does not have a current psychiatric disorder that can be subject to service connection.  Symptoms alone are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of the claimed disability, there can be no valid claim).  

Furthermore, as for any direct assertions by the Veteran that he currently has a psychiatric disorder and/or that there exists a medical relationship between psychiatric disorder and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

The Veteran is certainly competent to provide information with regard to his symptomatology, and such statements are credible.  However, the matter of whether the Veteran's symptomatology is due to disease or injury (underlying pathology) is not a matter within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate education, training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the complex medical matters on which this claim turns.  The medical evidence, which consists of examination revealing no underlying psychiatric disorder with regard to the Veteran's complaints, is more probative with regard to whether such pathology is present than the Veteran's lay statements.

Therefore, the Board finds that service connection is not warranted for psychiatric disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Nasal Surgery

The Veteran seeks service connection for residuals of nasal surgery.  The Veteran reported that he has difficulty breathing, and has a weak nasal form due to the in-service removal of cartilage.  See July 2009 Veteran's Statement; September 2009 Veteran's Statement.  The Board notes that the Veteran was granted service connection for sinusitis with headaches and for anosmia (reduced sense of smell).

As the Veteran's July 1975 entrance examination does not note a pre-existing nose condition, the Veteran is presumed sound upon entry into service.  See 38 U.S.C.A. § 1111, 1137.  

The Veteran's service treatment records document the Veteran's complaints of nasal congestion and other related symptoms during service.  See, e.g., November 1975 STR.  The STRs show that the Veteran was diagnosed with a left nasal septal deformity which caused a decreased airway, and underwent septorhinoplasty.  See March 1978 to April 1978 STRs.  STRs show that the Veteran continued to experience symptoms.  See, e.g., May 1980 STR (noting clouding of sinuses). 

After service, the Veteran continued to experience nasal congestion.  See, e.g., July 2005 Private Doctor's Letter (noting nasal congestion); September 2005 Private Treatment Record (noting chronic nasal congestion and deviated septum).

In an October 2009 VA examination report, the VA examiner diagnosed the Veteran with sinusitis with an onset in service.  The VA examiner noted that the Veteran underwent rhinoplasty in service.  The VA examiner noted purulent nasal drainage, sinus pain, sinus tenderness, and headaches.  After review of the record and examination of the Veteran, the VA examiner opined that the Veteran's current residuals of nasal surgery and difficulty breathing were at least as likely as not a continuation of the conditions treated in service.  The VA examiner explained that the Veteran was treated for nasal conditions while in service and has continued to have problems, including difficulty breathing through the nose.  

The Veteran underwent VA examination again in October 2014.  During the October 2014 VA examination, the Veteran reported that he sought treatment in service because of difficulty breathing through his nose.  He reported that his nose was found to be displaced, and that he underwent septorhinoplasty.  He continued to have symptoms, and currently his nose feels "clogged up" with some constant drainage.  The VA examiner diagnosed the Veteran with deviated septum of uncertain cause, with a diagnosis date of 1978, during service.  The VA examiner noted that the Veteran continues to have obstruction of the nasal passage, along with hyposmia and hypogeusia (reduced sense of smell and taste).  

The Veteran's statements, the private treatment records, and the VA examinations show that the Veteran continues to experience residuals from his in-service surgery or from the underlying condition which was diagnosed in service.  Therefore, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for residuals of nasal surgery, to include difficulty breathing, is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for nasal surgery residuals, to include difficulty breathing, is granted.


REMAND

In the June 2016 Informal Hearing Presentation (IHP), the Veteran's representative reported that the Veteran's sinusitis with headaches and anosmia conditions have worsened since the last VA examinations in October 2014.  As the record suggests an increase in the severity of the Veteran's conditions since the Veteran was last examined by VA, reexamination is warranted.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from August 2011 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

2.  Obtain any additional VA treatment records, including those dated from August 2011 to the present.

3.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his sinusitis with headaches.  

The Veteran's file must be reviewed by the VA examiner. 

4.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of his anosmia.  

The Veteran's file must be reviewed by the VA examiner. 

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


